12/29/2021




ORIGIPAL                                                                              Case Number: DA 21-0515




                                                                      FILED
                                                                       DEC 2 q 2021
                                                                     Bowen Greenwood
                                                                   Clerk of Supreme Court
                                                                      State of Montana



                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                            Supreme Court Cause No. DA 21-0515

   JOSHUA SELENSKY-FOUST

                     Plaintiff/Appellant,
                                                 ORDER GRANTING MOTION FOR
             v.                                      EXTENSION OF TIME

   JONATHAN F. MERCER, M.D.;
   PINTLER SURGICAL
   SPECIALISTS; AND COMMUNITY
   HOSPITAL OF ANACONDA,

                     Defendants/Appellees.



           Pursuant to Montana Rule of Appellate Procedure 26(1), and for good cause

  shown, Appellees are hereby granted an extension of time, up to and including the

  2nd of February, 2022, in which they may file and serve their Response Brief.

           Electronically dated this 29th day of          , 2021     signed be w.




                                                   Bowen Greenwood, Clerk

  c:       Peter J. Stokstad/Elijah L. Inabnit
           Kevin W. Roberts
  4891-3289-7287